Citation Nr: 0310048	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954. 



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to a rating in excess 
of 10 percent for traumatic arthritis of the left ankle.

In October 2002, the Board undertook additional development 
on the issue on appeal, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.

The report of an April 2003 VA examination reflects that the 
veteran complained of neurological symptoms in the left 
ankle.  Therefore, the veteran may have raised the issue of 
service connection for a neurological disability of the left 
lower extremity.  
As this service connection issue has neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


As previously noted, in October 2002, the Board undertook 
additional development on the issue on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) - specifically, 
obtaining medical records and a VA examination.  In March 
2003, the Board received the veteran's medical records, and 
in April 2003, the veteran underwent a VA examination.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In accordance with the October 2002 development, the Board 
has obtained medical records and a report of a VA 
examination, which was completed in April 2003.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

Additionally, more development is necessary with regard to 
the issue on appeal.  In particular, the report of the April 
2003 VA examination did not comply with the directives of the 
October 2002 development memorandum.  
Also, additional medical records may be available and the 
reports of X-rays of the left ankle taken at the VA medical 
center in Temple, Texas, in or around August 17, 1998, and in 
or around April 22, 2003, need to associated with the 
veteran's claim file.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO has not had the opportunity to issue a 
development letter consistent with the notice requirements of 
the VCAA and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

In this regard, the RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for a left ankle disability during the 
period from January 2003 to the present.  
After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the RO should obtain the 
reports of X-rays of the left ankle taken 
at the VA medical center in Temple, 
Texas, in or around August 17, 1998, and 
in or around April 22, 2003.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

4.  Following the above, the RO should 
arrange for VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available specialist including on fee 
basis if necessary to ascertain the 
current extent of severity of his 
service-connected left ankle disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.  

It is required that the examiner provide 
explicit responses to the following:

(a) Does the service-connected left ankle 
disability(ies) involve only the joint 
structure, or do it/they also involve the 
muscles and nerves?

(b) Does the service-connected left ankle 
disability(ies) cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left ankle 
disability(ies), the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected disability(ies), or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability(ies).

The examiner must measure the excursion 
of movement of the left ankle, in each 
plane tested.  The examiner should also 
note the normal range of motion, in 
degrees. All functional impairment due to 
pain should be fully described.

The examiner should describe range of 
motion of the left ankle in degrees and 
render an opinion on the extent, if any, 
of any fatigue, weakness, functional 
impairment, impaired coordination, or 
pain in the left ankle, from the service-
connected disability(ies), due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability(ies), and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected disability(ies).

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(e) The examiner should describe any 
interference in employment caused solely 
by the service-connected left ankle 
disability(ies), and indicate if there is 
no such interference.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of the April 2003 VA 
examination and the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the Board's 
development and the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5262 and 5271 (2002); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); as 
applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


